Citation Nr: 1803571	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, lumbosacral spine with scar, residual of surgery (herein back disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and S.H.
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1985 and from October 1987 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed further below, evidence of record suggests that the Veteran's service-connected disabilities on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an increased rating claim for his back disability in August 2011.  He was afforded a VA examination in November 2011 and most recently in December 2015.  At the April 2017 Board hearing, the Veteran's representative stated that "[i]t is [the Veteran's] contention that [h]is lower back condition has gotten worse to the point where he can't get through a full days of work either due to the pain or because of the pain medication that he's being prescribed."  This statement can be taken to also encompass radiculopathy of the right lower extremity, as the Veteran discussed at the Board hearing symptoms in his legs in regards to a question about his back condition.  See April 2017 Board Hearing Transcript, page 7.  As such, in light of the reported worsening of the Veteran's disabilities since the last VA examination, remand is required to afford the Veteran a new VA examination to determine the current severity of such disabilities.

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested or pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior November 2011 and December 2015 VA examinations did not comply with Correia and as such, the examination on remand must contain adequate information pursuant to Correia.

As noted in the Introduction above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  In this regard, of record are two letters, dated in October 2007 and September 2008, from the Veteran's prior employer that, essentially, described the Veteran's functional limitations due to his back disability and a January 2009 letter from the prior employer stated that the Veteran was terminated from his job that month "because he was no longer able to perform his daily job duties."  Also, an August 2009 VA treatment note referenced a chief complaint of chronic low back pain and stated "[n]ot working since January.  Approved for social security disability."  In addition, a September 2010 VA spine examination report stated that the Veteran worked as a mechanic "but quit about a year ago due to back pain."  Following the filing of the August 2011 claim on appeal, a December 2011 VA treatment note stated that the Veteran was "last employed in [January] 2009."  Further, on the July 2014 VA Form 9 (Appeal to [the Board]) the Veteran referenced using a fentanyl patch for his back disability and stated that "in the paperwork it says you should not work with it on" and he referenced applying for three jobs and that "they will not hire because of patch."  In addition, at the April 2017 Board hearing, the Veteran stated that he last worked full time "seven years ago" and his representative stated that "he can't get through a full days of work either due to the pain or because of the pain medication."  Also, while the Veteran referenced doing "some work...[the] church that I rent the house from they bring their...stuff out to me to...work on, tractors and lawnmowers," he stated that this was at his own pace and that "[i]f I can't do anything I don't do nothing...they...understand that."  It is unclear if the referenced "some work" represents substantially gainful employment and the description suggests that this work was either marginal employment or work employment in a protected environment, both of which do not represent substantially gainful employment for TDIU purposes.  See 38 C.F.R. § 4.16(a) (2017).     

As such, the evidence of record suggests that the Veteran's service-connected disabilities currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not been conducted.  Therefore, the claim must be remanded so that proper notice can be provided and any necessary development undertaken.  

Also, at the Board hearing, the Veteran reported receiving VA treatment for his back disability.  See April 2017 Board Hearing Transcript, page 3.  As such, on remand, all outstanding VA treatment records must be obtained.  In addition, as referenced above, evidence indicated that the Veteran was granted Social Security Administration (SSA) disability benefits.  On remand, attempt must be made to obtain any SSA disability benefits records.

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Specifically, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Attempt to obtain any SSA disability records available.

3.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from January 2016).

4.  Afford the Veteran an appropriate VA examination to determine the current severity of his back disability and radiculopathy of the right lower extremity.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




